Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for SECOND quarter 2016 ENGLEWOOD, COLO. (August 3, 2016) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter ended June30, 2016. Key Highlights: • Second quarter 2016 financial results: • Total revenues were $190.3 million. • GAAP operating income was $29.4 million, or 15.4% of total revenues and non-GAAP operating income was $42.4 million, or 22.3% of total revenues. • GAAP earnings per diluted share (EPS) was $0.33. Non-GAAP EPS was $0.70. • Cash flows from operations were $40.1 million. • CSG declared its quarterly cash dividend of $0.185 per share of common stock, or a total of approximately $6 million, to shareholders. • During the second quarter, CSG converted over 600,000 customer accounts onto its cloud-based Advanced Convergent Platform (ACP). “We continue to deliver very solid, steady results in a time when there is a lot of change going on in the communications industry,” said Bret Griess, president and chief executive officer for CSG International.“We grew revenues four percent and non-GAAP earnings per share fifteen percent over last year’s second quarter results.This success can be attributed to our continued market share gains in the Broadband, Cable and Satellite business, our continued focus on driving profitable revenue growth and our solid business model.” CSG Systems International, Inc.
